Exhibit 10.1

 

SUBLEASE TERMINATION AGREEEMENT

 

This Sublease Termination Agreement (the “Agreement”) is entered into this 1st
day of October, 2020, by and between DIEGO PELLICER WORLDWIDE, INC., a Delaware
Corporation (“Sublandlord”), on the one hand, and VENTURE PRODUCT CONSULTING,
LLC, a Colorado limited liability company (“VPC”), and ROYAL ASSET MANAGEMENT,
LLC, a Colorado limited liability company (“RAM”, and, together with VPC,
“Subtenants”), on the other hand. Sublandlord and Subtenants may hereinafter be
individually referred to as “Party,” or collectively as “Parties.”

 

RECITALS

 

A. Sublandlord is a party to that certain Master Lease Agreement with Colorado
Group Trust dated June 12, 2014 (the “Master Lease”), for the premises
identified as:

 

L 1 TO 10 INC & FRACTL L 11 LYG NLY UP ROW BLK 66 1ST ADD TO SWANSEA

 

Also known as

 

4242 Elizabeth Street, Denver, CO 80216

 

Together with all rights privileges, easements, appurtenances and amenities to
or in any way pertaining to the premises and together with the buildings and
other improvements situated upon said premises (said real property, buildings
and improvements hereinafter referred to as the “Premises”); and

 

B. Sublandlord subleased the Premises in part to VPC (Unit 2) pursuant to that
certain Commercial Sublease Agreement dated December 30, 2015 and in part to RAM
(Unit 1) pursuant to that certain Commercial Sublease Agreement dated September
8, 2015 (collectively, the “Subleases”); and

 

C. RAM is a party to that certain Asset Purchase Agreement dated May 20, 2020 (
the “APA” whereby RAM will sell its assets at Unit 1 of the Premises to Westward
Summit, LLC (“Westward”), a Colorado limited liability company;

 

D. Sublandlord and Subtenants desire to voluntarily terminate the Subleases; and

 

E. Subtenants desire to acknowledge certain debts for deferred rents under the
Subleases.

 



1

 

 

NOW, THEREFORE, the Parties agree as follows:

 

TERMS

 

1. Termination of Subleases.

 

(a) The Subleases will be terminated in their entirety on October 1, 2020 (the
“Termination Date”) and after the Termination Date Subtenants shall have no
liability to Sublandlord under the Subleases or otherwise in connection with the
Premises and Sublandlord shall have no liability to Subtenants under the
Subleases if any, except for obligations arising under this Agreement.

 

(b) No later than the Termination Date, RAM shall vacate Unit 1 of the Premises,
leave the Premises in broom-clean condition ordinary wear and tear excepted, and
deliver all keys for the Premises to Westward.

 

2. Acknowledgement of Debt. Notwithstanding anything to the contrary set forth
in this Agreement, the Master Lease, or the Subleases:

 

(a) RAM acknowledges a debt of deferred rent to Sublandlord in the amount of
$1,418,480 and which debt shall be memorialized in a promissory note, accruing
interest at the applicable federal rate and due in full on the Maturity Date,
(defined below), a copy of which is attached hereto as Exhibit A.

 

(b) VPC acknowledges a debt of deferred rent to Sublandlord in the amount of
$64,344 and which debt shall be memorialized in a promissory note, accruing
interest at the applicable federal rate and due in full on the Maturity Date,
(defined below), a copy of which is attached hereto as Exhibit B.

 

(c) The combined debts of subparagraphs 2(a) and 2(b) above, memorialized in
promissory notes, is sometimes referred to as the “Promissory Note Debt”.

 

3. Future Rent Debt. Beginning on the Termination Date, and until the earlier of
the Maturity Date or June 30, 2024, notwithstanding the termination of the
Subleases, and except as set forth in Section 4(b)(ii), RAM shall continue to
accrue debt to Sublandlord, assessed on the first day of each month, according
to the schedule set forth in the attached Schedule A. (the “Future Rent Debt”)
which Future Rent Debt shall be due to Sublandlord on the Maturity Date.

 

4. Maturity Date.

 

(a) Maturity Date: The Promissory Note Debt. No payment under the Promissory
Note Debt will be due to Sublandlord until the earlier of (i) the date on which
RAM and Sublandlord consummate a change of control event, which is defined as:
the acquisition of RAM by Sublandlord or an affiliated entity by means of any
transaction or series of related transactions to which RAM is a party
(including, without limitation, any membership interest acquisition,
reorganization, merger or consolidation, (generally, a “Merger”), or, (ii) the
date one (1) business day following the earlier of (x) at any time, receipt by
Sublandlord from RAM or VPC of a written notice stating such party no longer
desires to pursue the Merger, or (y) beginning eighteen (18) months after the
date of this Agreement, receipt by RAM or VPC from Sublandlord of a written
notice stating that Sublandlord no longer desires to pursue the Merger (the
“Maturity Date”);

 



2

 

 

(b) Maturity Date: The Future Rent Debt.

 

(i) Except as provided in section 4(b)(ii), no payment under the Future Rent
Debt will be due to Sublandlord until the Maturity Date, at which time the
entire Future Rent Debt shall be due and payable in full.

 

(ii) In any month in which RAM earns $725,000 of gross sales revenue, including
taxes, at its Alameda location, all as reported to the Colorado Department of
Revenue, RAM shall pay the Future Rent Debt for the following month to
Sublandlord on or before the 5th day of the following month, and such amount
will not accrue as a Future Rent Debt obligation hereunder.

 

5. Indemnification. RAM shall indemnify and hold harmless the Sublandlord and
its affiliates, and their respective stockholders, members, directors, managers,
officers, and employees (each, an “Sublandlord Affiliate”) from and against any
and all Losses relating to, resulting from, or arising under that certain Lease
and Guaranty Agreement dated September 2, 2020, between Colorado Group Trust,
Westward Summit, LLC, Nicholas Brown, Austin Carlisle, Joseph Pepe, Neil Demers,
RAM, Sublandlord, and VPC (an “Indemnifiable Action”). As used herein, “Losses”
means all losses, damages, liabilities, deficiencies, claims, actions, causes of
action, demands, lawsuits, arbitrations, inquiries, audits, notices of
violation, proceedings, litigations, citations, summons, subpoenas or
investigations of any nature, civil, criminal, administrative, regulatory or
otherwise, whether at law or in equity, judgements, interest awards, penalties,
fines, costs or expenses of whatever kind, including reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, participating, or being or preparing to
be a witness in an Indemnifiable Action, or responding to, or objecting to, a
request to provide discovery in any Indemnifiable Action and the cost of
enforcing any right to indemnification hereunder and the cost of pursuing any
insurance providers; provided, however, that “Losses” does not include punitive
damages, except to the extent actually awarded to a governmental authority or a
party other than the Sublandlord or an Sublandlord Affiliate. Notwithstanding
the foregoing, the Parties agree that an “Indemnifiable Action” shall expressly
exclude any Losses that relate to, result from, or arise out of any breach by
VPC under the Lease or under any sublease of the Lease and RAM shall have no
liability or obligation associated therewith.

 

6. Limited Waiver, Release, and Discharge of Subtenants. As of and after the
Termination Date, except the debt acknowledged under this Agreement and for
obligations arising under this Agreement Subtenants shall have no further
liability to Sublandlord or any of Sublandlord’s members, managers or affiliates
for any amounts owing or allegedly owing under the Subleases or related to or
arising from Master Lease, the Subleases, or the Premises and Sublandlord shall
indemnify and hold harmless Subtenants and their respective members, managers,
owners, agents, employees, nominees, attorneys, insurers, successors, assigns,
heirs, and personal representatives (collectively, “Releasees”) from and against
any and all claims, counterclaims, defenses, setoffs, recoupments, debts,
demands, causes of action, suits, obligations, injuries, losses, damages, costs,
expenses, attorney and expert witness fees, and liabilities of any nature
whatsoever (collectively, “Claims”) arising therefrom or related thereto. As of
the Termination Date, Sublandlord fully and forever releases and discharges
Subtenants and their respective Releasees from any and all Claims, in law or in
equity, whether known or unknown, fixed or contingent, arising under or in
connection with the Master Lease, the Subleases, or the Premises, except for
Claims of Sublandlord related to the enforcement of any terms or conditions of
this Agreement against Subtenants.

 



3

 

 

7. Limited Waiver, Release, and Discharge of Sublandlord. Subtenants fully
release and discharge, as of the Termination Date, Sublandlord and its Releasees
from any and all Claims, in law or in equity, whether known or unknown, fixed or
contingent, arising under or in connection with the Master Lease, the Subleases,
or the Premises except for claims against Subtenants to enforce any terms or
conditions of this Agreement against Subtenants.

 

8. Confidentiality. This Agreement is confidential and will not be disclosed to
any third party, other than a Party’s affiliates, attorneys, accountants,
auditors, or other advisors or governmental authorities except as required for
tax purposes, or as required by applicable law or governmental authority,
including Sublandlord’s right to disclose this Agreement and its material terms
in a current report on Form 8-K, to be filed with the Securities and Exchange
Commission, as required under the laws, rules and regulations of the Securities
Exchange Act of 1934, as amended. A Party receiving a request for this Agreement
shall promptly notify the other Party to afford it the opportunity to object or
seek a protective order regarding this Agreement or information contained
herein.

 

9. Representations and Warranties. Each Party represents and warrants to the
other Party as follows:

 

(a) Such Party has received independent legal and tax advice, or has had the
opportunity to do so, with respect to entering into this Agreement. Such Party
has not been influenced to any extent whatsoever in entering into this Agreement
by any representations or statements regarding the same by anyone representing
or acting for any other Party.

 

(b) Such Party has full power and authority to execute, deliver, and perform
this Agreement and has taken all necessary steps for the execution and delivery
of this Agreement.

 

(c) Such Party has had sufficient time to consider this Agreement.

 

(d) Such Party has not sold, assigned, transferred, conveyed, or otherwise
disposed of any of the Claims, demands, obligations or causes of action
referenced in this Agreement.

 

(e) Such Party understands the meaning of this Agreement and the consequences of
signing this Agreement.

 



4

 

 

10. Assumption of Risk of Unknown Claims. A portion of the consideration given
by each Party for this Agreement is the full and final release as provided in
Sections 6 and 7 of any and all unknown Claims which may have occurred in the
past and are yet to be known or which may arise in the future as a result of any
Party’s actions or inaction as of the date of this Agreement and are not
presently known. Each Party assumes, voluntarily and knowingly, the risk of any
mistake of fact, either mutual or unilateral, with respect to the releases set
forth in Sections 6 and 7, and neither Party shall, under any circumstances,
seek to present further Claims against the other Party arising as a result of
any Party’s actions or inactions prior to the date of this Agreement, except for
any potential claims based upon fraud.

 

11. Entire Agreement. This Agreement supersedes all prior discussions and
agreements between the Parties and/or their affiliates with respect to the
termination of the Subleases and contains the sole and entire agreement between
the Parties and their affiliates with respect thereto.

 

12. Amendments. The Parties may amend any provision of this Agreement only by a
written instrument signed by both Parties.

 

13. Governing Law/Venue/Illegality. This Agreement is governed by and construed
and enforced in accordance with the laws of the State of Colorado, without
giving effect to any conflict or choice of law provision that would result in
imposition of another state’s law. Each Party hereby irrevocably submits to the
exclusive jurisdiction of the state courts located in Denver, Colorado, in
connection with any action, suit or other proceeding related to or arising from
this Agreement or the Subleases. Each Party irrevocably waives defense of an
inconvenient forum to the maintenance of any such action or other proceeding.
THE PARTIES ACKNOWLEDGE THAT (A) COLORADO HAS PASSED AMENDMENTS TO THE COLORADO
CONSTITUTION AND ENACTED CERTAIN LEGISLATION TO GOVERN THE MARIJUANA INDUSTRY
AND (B) THE POSSESSION, SALE, MANUFACTURE, AND CULTIVATION OF MARIJUANA IS
ILLEGAL UNDER FEDERAL LAW. THE PARTIES WAIVE ANY DEFENSES TO ENFORCEMENT OF THIS
AGREEMENT BASED UPON INVALIDITY OF CONTRACTS FOR PUBLIC POLICY REASONS AND/OR
THE SUBSTANCE OF THE CONTRACT VIOLATING FEDERAL LAW.

 

14. Waiver of Right to Trial by Jury. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT AND WITH RESPECT TO ANY COUNTERCLAIM
THEREIN.

 

15. Succession and Assignment. This Agreement is binding upon and will inure to
the benefit of the Parties and their successors and assigns. No Party shall
assign this Agreement or any of its rights, interests, or obligations hereunder,
except, however, after beginning eighteen (18) months two years after the date
of this Agreement, Sublandlord may assign, part or all, of its rights to the
Future Rent Debt without consent.

 



5

 



 

16. Attorneys’ Fees. If a Party brings an action to enforce the provisions of
this Agreement, then the substantially prevailing Party will be entitled to
recover its reasonable attorneys’ fees and expenses incurred in such action from
the non-prevailing Party.

 

17. Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not modify, define, or limit any of its
terms or provisions.

 

18. Counterparts/Electronic or Fax Signatures. This Agreement may be executed in
counterparts, each of which will be an original and all of which, when taken
together, will constitute one instrument notwithstanding that all parties have
not executed the same counterpart. Signatures that are transmitted
electronically or by fax will be effective as originals.

 

[Signature page follows.]

 



6

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

SUBLANDLORD: DIEGO PELLICER WORLDWIDE, INC.           Name: Nello Gonfiantini  
Title: Director     SUBTENANTS: VENTURE PRODUCT CONSULTING, LLC           Name:
Neil Demers   Title: Manager       ROYAL ASSET MANAGEMENT, LLC          

Name: Neil Demers

Title: Manager

 



7

 

 

SCHEDULE A

DEBT SCHEDULE

 

 

Start  End  Monthly Payment 10/1/2020  6/30/2021  $11,284 7/1/2021  6/30/2022 
$11,622 7/1/2022  6/30/2023  $11,971 7/1/2023  6/30/2024  $12,330

 



8

 

 

Exhibit A

 

Form of Promissory Note Made by Royal Asset Management, LLC in Favor of

 

Diego Pellicer Worldwide, Inc.

 

(attached)

 

 



9

 

 

PROMISSORY NOTE

 

U.S. $1,418,480 Denver, Colorado



October 16, 2020

 

1. FOR VALUE RECEIVED, Royal Asset Management, LLC, with a business address at
2949 West Alameda Avenue, Denver, CO 80219 (“Maker”), promises to pay Diego
Pellicer Worldwide, Inc., with a business address at 6160 Plumas Street, Suite
100, Reno, Nevada 89519 (“Holder”), the principal sum of $1,418,480, which shall
accrue interest on the unpaid balance at a rate equal to the Applicable Federal
Rate for mid-term obligations as published by the Internal Revenue Service.

 

2. The unpaid principal balance and any accrued interest under this Note shall
become due and payable in full to Holder on the Maturity Date, as defined by
that certain Sublease Termination Agreement dated October 1, 2020, by and
between Holder, on the one hand, and Maker and Venture Product Consulting, LLC,
on the other hand (the “Termination Agreement”).

 

3. Following the Maturity Date, as defined in the Termination Agreement, Holder
may declare the unpaid principal balance and any accrued interest under this
Note immediately due and payable by Maker.

 

4. If Maker and Holder consummate the Merger, Holder shall forgive all interest
accrued under this Note.

 

5. The Holder shall be entitled to collect all reasonable costs and expense of
collection and/or suit, including, but not limited to reasonable attorney's fees
from Maker.

 

6. Maker may prepay the principal amount outstanding under this Note, in whole
or in part, at any time without penalty. Any partial prepayment shall be applied
against the principal amount outstanding and shall not postpone the due date of
any subsequent payments or change the amount of such payments due.

 

7. Any notice to Maker or Holder provided for in this Note shall be in writing
and shall be given and be effective upon (a) delivery to Maker or Holder or (b)
mailing such notice by first-class U.S. Mail, addressed to Maker or Holder at
their respective addresses stated above, or to such other address as Maker or
Holder may designate by notice to the other.

 

8. This Note shall be governed by and construed in accordance with the laws of
the State of Colorado in all respects, without regard to the conflict of law
principles that would result in the imposition of another state’s law. 

 



10

 

 

MAKER:

 

ROYAL ASSET MANAGEMENT, LLC

 

 

 



Name: Neil Demers

Title: Manager

 

ACKNOWLEDGED

 

DIEGO PELLICER WORLDWIDE, INC.

 



 

Name: Nello Gonfiantini

Title: Director

 



11

 

 

Exhibit B

 

Form of Promissory Note Made by Venture Product Consulting LLC in Favor of

 

Diego Pellicer Worldwide, Inc.

 

(See attached)

 



12

 

 

PROMISSORY NOTE

 

U.S. $64,344 Denver, Colorado

 October 16, 2020

 

1. FOR VALUE RECEIVED, Venture Product Consulting, LLC, with a business address
at 4242 Elizabeth Street, Unit 2, Denver, CO 80216 (“Maker”), promises to pay
Diego Pellicer Worldwide, Inc., with a business address at 6160 Plumas Street,
Suite 100, Reno, Nevada 89519 (“Holder”), the principal sum of $64,344, which
shall accrue interest on the unpaid balance at a rate equal to the Applicable
Federal Rate for mid-term obligations as published by the Internal Revenue
Service.

 

2. The unpaid principal balance and any accrued interest shall become due and
payable in full to Holder on the Maturity Date, as defined by that certain
Sublease Termination Agreement dated October 1, 2020, by and between Holder, on
the one hand, and Maker and Royal Asset Management, LLC on the other hand (the
“Termination Agreement”).

 

3. Following the Maturity Date as defined in the Termination Agreement the
Holder may declare the unpaid principal balance and any accrued interest under
this Note immediately due and payable by Maker.

 

4. If Maker and Holder consummate the Merger, Holder shall forgive all interest
accrued under this Note.

 

5. The Holder shall be entitled to collect all reasonable costs and expense of
collection and/or suit, including, but not limited to reasonable attorney's fees
from Maker.

 

6. Maker may prepay the principal amount outstanding under this Note, in whole
or in part, at any time without penalty. Any partial prepayment shall be applied
against the principal amount outstanding and shall not postpone the due date of
any subsequent payments or change the amount of such payments due.

 

7. Any notice to Maker or Holder provided for in this Note shall be in writing
and shall be given and be effective upon (a) delivery to Maker or Holder or (b)
mailing such notice by first-class U.S. Mail, addressed to Maker or Holder at
their respective addresses stated above, or to such other address as Maker or
Holder may designate by notice to the other.

 

8. This Note shall be governed by and construed in accordance with the laws of
the State of Colorado in all respects, without regard to the conflict of law
principles that would result in the imposition of another state’s law.

 



13

 

 

MAKER:

 

VENTURE PRODUCT CONSULTING, LLC

 

 



 

Name: Neil Demers 

Title: Manager

 

ACKNOWLEDGED

 

DIEGO PELLICER WORLDWIDE, INC.

 

 



 

Name: Nello Gonfiantini

Title: Director

 



14

